DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 08/16/2019 fails to comply with 37 CFR 1.98(b)(5) because each publication listed in an information disclosure statement must be identified by publisher, author (if any), title, relevant pages of the publication, date, and place of publication.  It has been placed in the application file, but the information referred to therein has not been considered.
The IDS filed 08/16/2019 contains reference to a non-patent literature regarding a link to software by EPIC about patient engagement. However, the IDS does NOT contain the date of publication of this NPL reference and therefore is not considered. 
For clarity of record, the examiner notes that the other references (e.g. patent references) have been fully considered. 

Response to Amendments
The amendments filed 04/06/2022 have been entered. Claims 1, 6-8, 10-11, 15-18, and 20 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview and follow up email with Princess C. Onwuzuligbo (Reg. No. 80,000) on 05/02/2022
The application has been amended as follows: 


Claim 1 (Currently Amended) An artificial intelligence platform system, the system comprising: a server, wherein the server is designed and configured to: 
receive training data wherein receiving training data further comprises: 
receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries includes at least an element of user data and at least a correlated prognosis, wherein at least one of the at least a correlated prognosis comprises a probable future medical condition;  
populating the first training data set, wherein populating the first data set comprises: 
retrieving expert information from an expert knowledge database, wherein the expert knowledge database comprises: 
an expert constitutional table including significant categories of constitutional data received from a plurality of experts through at least a graphical user interface that include labels and descriptors describing types of user data that correspond to a constitutional label; and 
at least a counter-indication table
generating a language processing model model identifies that the data extracted in at least the expert knowledge database relates to a new constitutional label by comparing the extracted data to a nearest existent constitutional label using a cosine similarity, and determining that a new constitutional label exists based on the cosine similarity fall[[s]]ing below a threshold number; 
populating a biological extraction database with the retrieved expert information; 
receiving a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries includes a second prognosis and a correlated care provider; 
receive a user input datum, wherein the datum originates from analyzing a physically extracted biological sample, wherein the analysis is available immediately after creation and said user input datum identifies a condition of the user; 
associate the user input datum with at least a category from the significant categories of constitutional data; and 
generate an output as a function of the identified condition of the user and the first and second training data, wherein generating the output comprises: 
creating a first machine-learning model using the first training set, wherein the first machine-learning model is configured to relate [[a]] the received at least an element of user data to at least one of the at least a correlated prognosis of the user 
creating a second machine-learning model using the second training set, wherein the second machine-learning model is configured to relate the at least one of the at least a correlated prognosis of the user to a suggested care provider based on the second training data, wherein the suggested care provider comprises at least one of the correlated care providers; 
transmit the first and second machine-learning models to the user client device, 
wherein said user client device is configured to: 
Page 3 of 14Caldwell Intellectual Property Law, LLC Boston, MA 02116retrieve, from the user client device, a stored user datum, wherein the stored user datum is associated with the at least one of the at least a correlated prognosis of the user; and 
generate, from the user client device, the suggested care provider by the second machine-learning model as a function of the at least one of the at least a correlated prognosis of the user.

Claim 6 (Cancelled)


Claim 11 (Currently Amended) A method of utilizing an artificial intelligence platform system the method comprising:
receiving training data, wherein receiving training data further comprises: 
receiving a first training set including a plurality of first data entries, each first data entry of the plurality of first data entries includes at least an element of user data and at least a correlated prognosis, wherein at least one of the at least a correlated prognosis comprises a probable future medical condition;  
populating the first training data set, wherein populating the first data set comprises: 
retrieving expert information from an expert knowledge database, wherein the expert knowledge database comprises: 
an expert constitutional table including significant categories of constitutional data received from a plurality of experts through at least a graphical user interface that include labels and descriptors describing types of user data that correspond to a constitutional label; and 
at least a counter-indication table
generating a language processing model model identifies that the data extracted in at least the expert knowledge database relates to a new constitutional label by comparing the extracted data to a nearest existent constitutional label using a cosine similarity, and determining that a new constitutional label exists based on the cosine similarity fall[[s]]ing below a threshold number; 
populating a biological extraction database with the retrieved expert information; 
receiving a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries includes a second prognosis and a correlated care provider; 
receiving, via the server a user input datum, wherein the datum originates from analyzing a physically extracted biological sample, wherein the analysis is available immediately after creation and said user input datum identifies a condition of the user; 
associating, via the server, the user input datum with at least a category from the significant categories of constitutional data; and 
generating, via the server, an output as a function of the identified condition of the user and the first and second training data, wherein generating the output comprises: 
creating a first machine-learning model using the first training set, wherein the first machine-learning model is configured to relate [[a]] the received at least an element of user data to at least one of the at least a correlated prognosis of the user 
creating a second machine-learning model using the second training set, wherein the second machine-learning model is configured to relate the at least one of the at least a correlated prognosis of the user to a suggested care provider based on the second training data, wherein the suggested care provider comprises at least one of the correlated care providers; 
transmitting the first and second machine-learning models to the user client device, 
wherein said user client device is configured to: 
Page 3 of 14Caldwell Intellectual Property Law, LLC Boston, MA 02116retrieve, from the user client device, a stored user datum, wherein the stored user datum is associated with the at least one of the at least a correlated prognosis of the user; and 
generate, from the user client device, the suggested care provider by the second machine-learning model as a function of the at least one of the at least a correlated prognosis of the user.






Allowable Subject Matter
Claims 1, 7-8, 10-11, 15-18, and 20 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or otherwise render obvious at least the claim language of representative Claim 1, as amended above. 
Representative Claim 1 sets forth a system to suggest a “care provider” based on utilizing at least two machine learning models each being trained on a separate data set. 
More specifically, based on a user’s input, the instant invention correlates the user’s input to a label which describes or otherwise corresponds to the health of the user (e.g. mental, physical, health condition). Then based on this label, a first machine learning model is generated and trained to recognize or otherwise relate that label to a correlated prognosis. 
Next, a second machine learning model is trained to recognize or otherwise relate a correlated prognosis to a care provider (e.g. doctor, coach, therapist, etc.). This correlated care provider is then suggested to the user. 
The closest prior art of record to the instant claim language is the combination of applied prior art Sudharsen and Bruns. The examiner refers to at least the final rejection, mailed 01/10/2022. 
However, it appears that the combination of Sudharsen and Bruns do not suggest at least the amended claim language as presented in the response filed 04/06/2022 and as further amended in the instant action (See Examiner’s Amendments above). 
Upon an updated search, prior art of record Narducci (“Power to the Patients: The HealthNet social network”, NPL 2017) is the closest art to at least the amended claim language. 
Of note is section 3.4 which describes the NLP analyzer. Narducci recites “To goal of the NLP analyzer is to analyze those descriptions in order to identify and extract the most related medical specializations. This purpose, Natural Language Processing and Machine learning techniques have been adopted…The medical text classifier [is] able to analyze content in order to extract the most related medical specialization is implemented using supervised techniques: the training set contains a large corpus of descriptions of health status provided by the patients, which are labeled with the corresponding medical specializations.” 
Additionally, Narducci section 3.5 discusses how, using the resulting labels and extracted medical specializations, a doctor, for example, can be recommended to the patient. 
However, Narducci, fails on several fronts with regards to the claim language. For example, at least representative Claim 1 requires the use of cosine similarity and the user of at least two separate machine learning models. Narducci, at best, compares the use of cosine similarity to the techniques actually implemented by Narducci (See section 5.4). 
While this may appear to render obvious or otherwise suggest the use of cosine similarity, the cosine similarity suggested by Narducci is for recommending patients to doctors and NOT, as at least Claim 1 requires, a comparison of “expert textual submissions and expert papers” to the “nearest existent constitutional label.” Additionally, and as stated above, Narducci’s cosine similarity is merely used as a baseline to compare Narducci’s algorithm. Therefore, a person of ordinary skill in the art would not be motivated to use the suggested cosine similarity in the manner required by at least Claim 1. 
For at least this first reason, the claim language of at least representative Claim 1, when considered as whole, is non-obvious over the prior art of record. 
For at least the reason(s) above, independent claims 1 and 11 are allowable over the prior art of record. Additionally, and merely due to virtue of dependency, claims 1 and 11 respective dependent claims are also allowable over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126     
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126